In a proceeding pursuant to CPLR article 78 to compel the respondents to credit the petitioner’s inmate account with approximately $52, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Green, J.), entered May 14, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner is an inmate at the Green Haven Correctional Facility. In December 1983 he was assigned to work in the industry drafting office. He was to receive a certain daily wage for his services. Sometime thereafter the industry drafting office was permanently closed. The petitioner was then paid at the unemployment rate until he was reassigned to a different office. He asserts that under the rules of the Correctional Industries Inmate Wage Plan, he was entitled to receive one half his base pay until his new assignment. However, it is clear from reading the rule in question that it applies only to temporary closings such as a power failure, inclement weather and institutional searches. It does not apply to the permanent closing of an entire program such as occurred here. Therefore, the petitioner was properly paid at the unemployment rate *640during the period in question. Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.